     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 1 of 22 Page ID #:1



 1 Abbas Kazerounian, Esq. (SBN: 48522)
 2 ak@kazlg.com
     KAZEROUNI LAW GROUP, APC
 3 245 Fischer Avenue, Suite D1
 4
   Costa Mesa, CA 92626
   Telephone: 800.400.6808
 5 Facsimile: 800.520.5523
 6   Yana A. Hart, Esq. (SBN: 306499)
 7   yana@kazlg.com
     KAZEROUNI LAW GROUP, APC
 8   2221 Camino Del Rio South, Suite 101
     San Diego, CA 92108
 9   Telephone: (619) 233-7770
10   Facsimile: (619) 297-1022

11   Counsel for Plaintiff and the Putative
     Class
12
                         IN THE UNITED STATE DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                       WESTERN DIVISION
15
      KARESTIN THOMPSON, on behalf                Case No. 2:20-cv-2868
16    of herself and others similarly situated,
                                                  CLASS ACTION COMPLAINT
17                        Plaintiff,
18          v.                                    VIOLATIONS OF THE
                                                  TELEPHONE CONSUMER
19                                                PROTECTION ACT OF 1991, 47
20                                                U.S.C § 227
      NATIONAL DEBT RELIEF, LLC,
21
                          Defendant.              DEMAND FOR JURY TRIAL
22
23
24
25
26
27
28
30                                                  Karestin Thompson v. National Debt Relief, LLC.
                                       CLASS ACTION COMPLAINT
31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 2 of 22 Page ID #:2



 1                                  NATURE OF THIS ACTION
 2         1.     Plaintiff Karestin Thompson (“Plaintiff”), individually and on behalf of the
 3   proposed classes defined below, brings this class action lawsuit for damages and injunctive
 4   relief resulting from the unlawful actions of Defendant NATIONAL DEBT RELIEF, LLC
 5   (“National Debt Relief” or “Defendant”).
 6         2.     This case is brought to enforce the consumer privacy provisions afforded by
 7   the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”), a federal
 8   law that was designed to curtail abusive telemarketing practices precisely like those
 9   described herein.
10         3.     As detailed below, National Debt Relief negligently, knowingly and/or
11   willfully placed unsolicited calls to Plaintiff’s cellular telephone in violation of the TCPA.
12   Defendant has violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(2) by
13   using an automatic telephone dialing system (“ATDS”) to bombard consumers’ mobile
14   phones with non-emergency advertising and marketing calls without prior express written
15   consent.
16         4.     Plaintiff alleges as follows upon personal knowledge as to herself and her own
17   experiences and, as to all other matters, upon information and belief including due
18   investigation conducted by her attorneys.
19                                 JURISDICTION AND VENUE
20         5.     This Court has federal question subject matter jurisdiction over this class
21   action lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal
22   statute, the TCPA.
23         6.     This Court has personal jurisdiction over Defendant because its principal
24   place of business is located in the State of New York. From New York, Defendant engaged
25   in a nationwide telemarketing campaign that caused injury to recipients nationwide,
26   including Plaintiff, who is a resident of this District.
27
28
                                                    2
30                                      CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 3 of 22 Page ID #:3



 1         7.     Venue is proper in the United States District Court for the Central District of
 2   California, Western Division, pursuant to 28 U.S.C. § 1391(b) and (c) because a substantial
 3   portion of the events alleged herein occurred within this District.
 4                                                  PARTIES
 5         8.     Plaintiff Karestin Thompson is an individual who, at all relevant times,
 6   resided in Ventura, California.
 7         9.     Defendant NATIONAL DEBT RELIEF, LLC is a limited liability company
 8   organized under the laws of the State of New York and with its principal place of business
 9   in New York, New York.
10         10.    National Debt Relief is a debt settlement company that negotiates settlements
11   with creditors on behalf of individuals and families.1
12         11.    National Debt Relief is, and at all times mentioned herein was a “person,” as
13   defined by 47 U.S.C. § 153(39).
14                                        TCPA BACKGROUND
15         12.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the
16   telemarketing industry.
17         13.    The TCPA was designed to prevent calls and messages like the one described
18   within this complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
19   consumer complaints about abuses of telephone technology – for example, computerized
20   calls dispatched to private homes – prompted Congress to pass the TCPA.” Mims v. Arrow
21   Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
22         14.    In enacting the TCPA, Congress intended to give consumers a choice as to
23   how creditors and telemarketers may call them, and made specific findings that
24   “[t]echnologies that might allow consumers to avoid receiving such calls are not
25   universally available, are costly, are unlikely to be enforced, or place an inordinate burden
26
27
28   1
           “About Us”, available athttps://www.nationaldebtrelief.com/aboutus/ (last accessed March 24, 2020).
                                                          3
30                                         CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 4 of 22 Page ID #:4



 1   on the consumer.” TCPA, Pub.L. No. 102-243, § 11. Toward this end, Congress found
 2   that:
 3                 Banning such automated or prerecorded telephone calls to the
 4                 home, except when the receiving party consents to receiving the
                   call or when such calls are necessary in an emergency situation
 5                 affecting the health and safety of the consumer, is the only
 6                 effective means of protecting telephone consumers from this
                   nuisance and privacy invasion.
 7

 8   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838,
 9   at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s purpose).
10           15.   Congress also specifically found that “the evidence presented to the Congress
11   indicates that automated or prerecorded calls are a nuisance and an invasion of privacy,
12   regardless of the type of call […].” Id. at §§ 12-13; see also Mims, 132 S. Ct. at 744.
13           16.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
14   regarding calls to a non-debtor similar to this one:
15
                   The Telephone Consumer Protection Act […] is well known for
16
                   its provisions limiting junk-fax transmissions. A less litigated
17                 part of the Act curtails the use of automated dialers and
                   prerecorded messages to cell phones, whose subscribers often are
18
                   billed by the minute as soon as the call is answered – and routing
19                 a call to voicemail counts as answering the call. An automated
                   call to a landline phone can be an annoyance; an automated call
20
                   to a cell phone adds expense to annoyance.
21
22
     Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

23
             17.   The TCPA makes it “unlawful for any person within the United States . . . to

24
     make any call (other than a call made for emergency purposes or made with the prior

25
     express consent of the called party) using any automatic telephone dialing system or an

26
     artificial or prerecorded voice . . . to any telephone number assigned to a paging service,

27
     cellular telephone service, specialized mobile radio service, or other radio common carrier

28
                                                   4
30                                     CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 5 of 22 Page ID #:5



 1   service, or any service for which the called party is charged for the call . . . .” 47 U.S.C. §
 2   227(b)(1)(A)(iii).
 3          18.     Calls are subject to the TCPA. See, e.g., Campbell-Ewald Co. v. Gomez, 136
 4   S. Ct. 663, 666 (2016); Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir.
 5   2009).
 6          19.     47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement
 7   and telemarketing calls that “[n]o person or entity may . . . [i]nitiate or cause to be initiated,
 8   any telephone call that includes or introduces an advertisement or constitutes
 9   telemarketing, using an automatic telephone dialing system or an artificial or prerecorded
10   voice, to any of the lines or telephone numbers described in paragraphs (a)(1)(i) through
11   (iii) of this section, other than a call made with the prior express written consent of the
12   called party . . . .”
13          20.     47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an
14   agreement, in writing, bearing the signature of the person called that clearly authorizes the
15   seller to deliver or cause to be delivered to the person called advertisements or
16   telemarketing messages using an automatic telephone dialing system or an artificial or
17   prerecorded voice, and the telephone number to which the signatory authorizes such
18   advertisements or telemarketing messages to be delivered.”
19          21.     To state a claim for a violation of the TCPA, a plaintiff must only show that
20   he or she received a call made using an ATDS or featuring a prerecorded voice; consent is
21   an affirmative defense to liability under the TCPA. See Meyer v. Portfolio Recovery
22   Assocs., LLC, 707 F.3d 1036, 1042 (9th Cir. 2012) (finding Defendant “did not show a
23   single instance where express consent was given before the call was placed.”)
24          22.     The TCPA provides for damages in the amount of $500 for each negligent
25   violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
26
27
28
                                                     5
30                                      CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 6 of 22 Page ID #:6



 1                                 FACTUAL ALLEGATIONS
 2         23.    Plaintiff Karestin Thompson is, and has been at all times relevant to this
 3   action, the regular and sole user of her cellular telephone number—(805) 232-XXXX.
 4         24.    On April 19, 2016, Plaintiff registered her phone number with the National
 5   Do Not Call registry.
 6         25.    Beginning in or around 2019, Defendant transmitted, by itself or through an
 7   intermediary or intermediaries, calls advertising its goods and services to Plaintiff’s
 8   telephone number without Plaintiff’s “prior express written consent.”
 9         26.    On November 13, 2019, Plaintiff received a phone call from Defendant from
10   the number (805) 271-6570.
11         27.    When Plaintiff answered her cell phone, there was a prerecorded message that
12   instructed her to press a number to speak with a representative.
13         28.    During that call, Plaintiff spoke with a representative and asked to no longer
14   receive phone calls and to be taken off the contact list.
15         29.    Nonetheless, Defendant, on March 2, 2020, Defendant placed another
16   automated phone call to Plaintiff’s cellular telephone number, this time from the number
17   (805) 669-1665.
18         30.    When Plaintiff answered her cell phone, there was a prerecorded message that
19   instructed her to press a number to speak with a representative.
20         31.    Plaintiff spoke with a representative and asked for a second time to no longer
21   receive phone calls and to be taken off the contact list.
22         32.    True and correct copies of the automated calls that Plaintiff received from
23   Defendant are reproduced below:
24
25
26
27
28
                                                   6
30                                     CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 7 of 22 Page ID #:7



 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             7
30                                CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 8 of 22 Page ID #:8



 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         33.    Each   of   the   unsolicited     calls   constitutes   an   “advertisement”   or
24   “telemarketing” message within the meaning of the TCPA and its implementing
25   regulations because each such message was aimed at promoting the commercial
26   availability of Defendant’s products and services and ultimately selling such products and
27   services to Plaintiff and the class members.
28
                                                    8
30                                    CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 9 of 22 Page ID #:9



 1         34.     Defendant offered such products and services for sale to Plaintiff for the
 2   purpose of deriving commercial profit from the purchase of any such products or services
 3   ultimately made by Plaintiff and the class members.
 4         35.     Plaintiff did not give Defendant prior express written consent to call her
 5   cellular telephone number by using an ATDS.
 6         36.     Plaintiff is not now, nor has she ever been, a National Debt Relief customer.
 7         37.     Plaintiff does not have an account or business relationship with National Debt
 8   Relief.
 9         38.     Plaintiff did not provide her cellular telephone number to Defendant, nor did
10   she ever provide express consent to Defendant to place calls to her cellular telephone for
11   any reason.
12         39.     The telephone system Defendant used to send the message constitutes an
13   ATDS as defined by 47 U.S.C. § 227(a)(1).
14         40.     Upon information and good faith belief, and in light of the nature and
15   character of the calls at issue—standardized, impersonal, and consistent in structure and
16   format—the advertisement and marketing calls at issue were made by using “equipment
17   which has the capacity—(1) to store numbers to be called or (2) to produce numbers to be
18   called, using a random or sequential number generator—and to dial such numbers
19   automatically (even if the system must be turned on or triggered by a person).” Marks v.
20   Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).
21         41.     Upon information and belief, no human directed any single phone call to
22   Plaintiff’s cellular telephone number.
23         42.     In addition, upon information and belief the hardware and software
24   combination utilized by Defendant has the capacity to store and to dial sequentially
25   generated numbers, randomly generated numbers or numbers from a database of numbers.
26         43.     Defendant did not have Plaintiff’s prior express consent to place automated
27   calls to Plaintiff on her cellular telephones.
28
                                                      9
30                                     CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 10 of 22 Page ID #:10



 1          44.    Receipt of Defendant’s unauthorized calls drained Plaintiff’s phone batteries
 2    and caused Plaintiff additional electricity expenses and wear and tear on her phone and
 3    battery.
 4          45.    Defendant did not place the calls for an emergency purpose.
 5          46.    Through the aforementioned conduct, Defendant violated 47 U.S.C. §
 6    227(b)(1)(A)(iii).
 7          47.    Consumers who do not want to receive telemarketing calls may indicate their
 8    preference by registering their telephone numbers on the national Do Not Call Registry
 9    (the “DNC Registry”). See 47 C.F.R. § 64.1200 (c)(2).
10          48.    According to the Federal Trade Commission, the DNC Registry, which was
11    established in 2003, currently has over 293,000,000 active registrations.
12          49.    These registrations must be honored indefinitely, or until the registration is
13    cancelled by the consumer or the telephone number is removed by the database
14    administrator. Id.
15          50.    Because a telephone subscriber listed on the DNC Registry must take an
16    affirmative step to register his or her number, a telemarketer who wishes to call a person
17    listed on the DNC Registry must take a similarly affirmative step, and must obtain the
18    registrant’s signed, written agreement to be contacted by the telemarketer. Id. §
19    64.1200(c)(2)(ii). The written agreement must also include the telephone number to which
20    the calls may be placed. Id.
21          51.    A person whose number is on the DNC Registry and has received more than
22    one telephone solicitation within any twelve-month period by or on behalf of the same
23    entity in violation of the TCPA, can sue the violator and seek the greater of actual damages
24    or $500, a figure that may be trebled for willful or knowing violations. See 47 U.S.C. §
25    227(c)(5).
26          52.    Telemarketers who wish to avoid calling numbers listed on the DNC Registry
27    can easily and inexpensively do so by “scrubbing” their call lists against the DNC Registry
28
                                                  10
30                                     CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 11 of 22 Page ID #:11



 1    database. The scrubbing process identifies those numbers on the DNC Registry, allowing
 2    telemarketers to remove those numbers and thereby ensure that no calls are placed to
 3    consumers who opt-out of telemarketing calls.
 4          53.       To avoid violating the TCPA by calling registered numbers, telemarketers
 5    must scrub their calls lists against the DNC Registry at least once every thirty-one days.
 6    See 16 C.F.R.§ 310.4(b)(3)(iv).
 7          54.       It has long been the law that a seller of goods or services can be liable for
 8    TCPA violations even if the seller does not directly place or initiate the calls.
 9          55.       The provision that establishes a private right of action against an entity that
10    violates the DNC Registry restrictions provides that “[a] person who has received more
11    than one telephone call within any 12-month period by or on behalf of the same entity in
12    violation of the regulations prescribed under this subsection” may bring an action for
13    damages and injunctive relief. See 47 U.S.C. § 227(c)(5) (emphasis added).
14          56.       Upon information and good faith belief, Defendant has a corporate policy to
15    use an ATDS or a pre-recorded or artificial voice to place calls to individuals, just as it did
16    to Plaintiff’s cellular telephone here.
17          57.       Upon information and good faith belief, Defendant has a corporate policy to
18    use an ATDS or a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular
19    telephone in this case, with no way for the consumer to cease the placement of calls.
20          58.       Upon information and good faith belief, Defendant’s corporate policy is
21    structured so as to continue to place calls to individuals like Plaintiff, despite the fact these
22    consumers request that Defendant cease the placement of calls.
23          59.       Defendant continued to call Plaintiff from telephone numbers similar to her
24    number to deceitfully entice her to answer the call.
25          60.       Upon information and good faith belief, Defendant has a corporate policy to
26    harass and abuse individuals despite actual knowledge that the called parties do not wish
27    to be called.
28
                                                     11
30                                        CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 12 of 22 Page ID #:12



 1          61.      As a result of each of the calls described above, Plaintiff and the putative Class
 2    Members suffered an invasion of privacy, as well as particularized and concrete injuries,
 3    including the inducement of stress, anxiety, nervousness, embarrassment, distress, and/or
 4    aggravation.
 5          62.      Plaintiff and putative Class Members also suffered out-of-pocket losses,
 6    including the monies paid to their wireless carriers for the receipt of such calls.
 7    Additionally, due to both the answered and unanswered calls placed by Defendant, Plaintiff
 8    and putative Class Members suffered the expenditure of their time, exhaustion of their
 9    cellular telephone batteries, unavailability of their cellular telephones while Defendant’s
10    calls were incoming, and trespass upon their respective chattels.
11          63.      All of the above-mentioned injuries were caused by, and/or directly related to,
12    Defendant’s placement of calls to Plaintiff and putative Class Members by using an ATDS
13    to call their cellular telephone numbers.
14          64.      In response to Defendant’s unlawful conduct, Plaintiff filed this lawsuit and
15    seeks an injunction requiring Defendant to cease all unsolicited cellular telephone calls and
16    an award of statutory damages and actual damages to putative Class Members under the
17    TCPA, together with costs and reasonable attorneys’ fees.
18                                              STANDING
19
            65.      Standing is proper under Article III of the Constitution of the United States of
20
      America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is traceable to
21
      the conduct of Defendant; and (c) is likely to be redressed by a favorable judicial decision.
22
      See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife,
23
      504 U.S. 555, 560 (1992).
24
            The “Injury In Fact” Prong
25
            66.      Plaintiff’s injury in fact must be both “concrete” and “particularized” in order
26
      to satisfy the requirements of Article III of the Constitution, as articulated in Spokeo.
27
      Spokeo, 136 S.Ct. at 1547.
28
                                                      12
30                                       CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 13 of 22 Page ID #:13



 1          67.    For an injury to be “concrete” it must be a de facto injury, meaning that it
 2    actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
 3    In this case, Defendant made numerous unsolicited phone calls to Plaintiff’s cellular
 4    telephone, using an ATDS. Such calls are a nuisance, an invasion of privacy, and an
 5    expense to Plaintiff. All three of these injuries are concrete and de facto.
 6          68.    For an injury to be “particularized” means that the injury must “affect the
 7    Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case,
 8    Defendant invaded Plaintiff’s privacy and peace by repetitively calling her cellular
 9    telephone, and did this with the use of an ATDS. Furthermore, Plaintiff was distracted and
10    annoyed by having to take time answering these calls. All of these injuries are
11    particularized and specific to Plaintiff, and will be the same injuries suffered by each
12    member of the putative class.
13          The “Traceable to the Conduct of Defendant” Prong
14          69.    The second prong required to establish standing at the pleadings phase is that
15    Plaintiff must allege facts to show that her injuries are traceable to the conduct of
16    Defendant.
17          70.    The above calls were directly and explicitly linked to Defendant. The calls are
18    the sole source of Plaintiff’s and the Class’ injuries. Therefore, Plaintiff has alleged facts
19    that show that their injuries are traceable to the conduct of Defendant.
20          The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong
21          71.    The third prong to establish standing at the pleadings phase requires Plaintiff
22    to allege facts to show that the injury is likely to be redressed by a favorable judicial
23    opinion.
24          72.    In the present case, Plaintiff’s Prayers for Relief include a request for damages
25    for each call made by Defendant, as authorized by statute in 47 U.S.C. § 227. The statutory
26    damages were set by Congress and specifically redress the financial damages suffered by
27    Plaintiff and the members of the putative class.
28
                                                    13
30                                      CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 14 of 22 Page ID #:14



 1          73.    Because all standing requirements of Article III of the U.S. Constitution have
 2    been met, Plaintiff has standing to sue Defendant on the stated claims.
 3                              CLASS ACTION ALLEGATIONS
 4
            74.    Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as
 5
      representatives of the following TCPA Class and Subclass (collectively referred to as
 6
      “Class”):
 7
                   All persons throughout the United States (1) to whom Defendant
 8                 placed phone calls, (2) directed to a number assigned to a cellular
 9                 telephone service, (3) by using an automatic telephone dialing
                   system, (4) within four years preceding the date of this complaint
10                 through the date of class certification; and (5) wherein such calls
11                 were not placed for emergency purposes.

12
             The subclass consists of:
13
                   All persons within the United States whose telephone numbers
14                 were listed on the Do Not Call Registry, and to whom, at any
15                 time within applicable limitations period, more than one call
                   within any twelve-month period was placed by Defendant (the
16                 “Subclass”).
17
            75.    Excluded from the class are Defendant, its officers and directors, members of
18
      their immediate families and their legal representatives, heirs, successors, or assigns, and
19
      any entity in which Defendant have or had a controlling interest.
20
            76.    Plaintiff reserves the right to redefine the class and to add subclasses as
21
      appropriate based on discovery and specific theories of liability.
22
            77.    Numerosity: Upon information and belief, the members of the class are so
23
      numerous that joinder of all of them is impracticable.
24
            78.    The exact number of the members of the class is unknown to Plaintiff at this
25
      time, and can (and will) be determined through appropriate discovery. However, given that,
26
      on information and belief, Defendant called thousands of class members nationwide during
27
      the class period, it is reasonable to presume that the members of the Class are so numerous
28
                                                   14
30                                       CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 15 of 22 Page ID #:15



 1    that joinder of all members is impracticable. The disposition of the claims in a class action
 2    will provide substantial benefits to the parties and the Court.
 3          79.    Ascertainability: The members of the class are ascertainable because the
 4    class is defined by reference to objective criteria.
 5          80.    In addition, the members of the class are identifiable in that, upon information
 6    and belief, their cellular telephone numbers, names and addresses can be identified in
 7    business records maintained by Defendant and by third parties.
 8          81.    Typicality: Plaintiff’s claims are typical of the claims of the members of the
 9    class. Plaintiff has had to suffer the burden of receiving unsolicited phone calls to her
10    cellular telephone from an ATDS. Thus, her injuries are typical to Class Members. As it
11    did for all members of the class, Defendant used an ATDS to place the unsolicited phone
12    calls to Plaintiff’s cellular telephone number.
13          82.    Plaintiff’s claims, and the claims of the members of the class, originate from
14    the same conduct, practice and procedure on the part of Defendant.
15          83.    Plaintiff’s claims are based on the same theories, as are the claims of the
16    members of the class.
17          84.    Plaintiff and Class Members were harmed by the acts of Defendant in at least
18    the following ways: Defendant harassed Plaintiff and Class Members by illegally calling
19    their cellular phones using an ATDS. Plaintiff and the class were damaged thereby.
20          85.    Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the
21    interests of the members of the class with whom they are similarly situated, as
22    demonstrated herein. Plaintiff acknowledges that he has an obligation to make known to
23    the Court any relationships, conflicts, or differences with any Class Member.
24          86.    Plaintiff’s interests in this matter are not directly or irrevocably antagonistic
25    to the interests of the members of the class.
26          87.    Plaintiff will vigorously pursue the claims of the members of the class.
27
28
                                                      15
30                                      CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 16 of 22 Page ID #:16



 1          88.    Plaintiff has retained counsel experienced and competent in class action
 2    litigation. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules governing
 3    class action discovery, certification, and settlement. In addition, the proposed class counsel
 4    is experienced in handling clams involving consumer actions and violations of the TCPA.
 5          89.    Plaintiff’s counsel will vigorously pursue this matter.
 6          90.    Plaintiff’s counsel will assert, protect and otherwise represent the members of
 7    the Class.
 8          91.    Plaintiff has incurred, and throughout the duration of this action, will continue
 9    to incur costs and attorneys’ fees that have been, are, and will be, necessarily expended for
10    the prosecution of this action for the substantial benefit of each Class Member.
11          92.    Predominance: The questions of law and fact common to the members of the
12    class predominate over questions that may affect individual members of the class. The
13    elements of the legal claims brought by Plaintiff and Class Members are capable of proof
14    at trial through evidence that is common to the Class rather than individual to its members.
15          93.    Commonality: There are common questions of law and fact as to all members
16    of the Class, including but not limited to the following:
17                 •      What is Defendant’s conduct, pattern, and practice
18                        as it pertains to delivering advertisement and
                          telemarketing phone calls;
19
20                 •      Whether, within the statutory period, Defendant
                          used an ATDS as defined by the TCPA to place
21                        unsolicited phone calls to Class Members;
22
                   •      Whether Defendant’s conduct violated the TCPA;
23
24                 •      Whether Defendant should be enjoined from
                          engaging in such conduct in the future
25
26                 •      Whether Defendant had any policy regarding
                          scrubbing lists of numbers to be called against the
27
                          DNC registry and
28
                                                    16
30                                      CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 17 of 22 Page ID #:17



 1
 2                 •      The availability of statutory penalties, among
                          others.
 3
 4          94.    Superiority: A class action is superior to all other available methods for the

 5    fair and efficient adjudication of this matter because:

 6                 •      If brought and prosecuted individually, the claims
                          of the members of the class would require proof of
 7                        the same material and substantive facts;
 8
                   •      The pursuit of separate actions by individual
 9
                          members of the class would, as a practical matter,
10                        be dispositive of the interests of other members of
                          the class, and could substantially impair or impede
11
                          their ability to protect their interests;
12
                   •      The pursuit of separate actions by individual
13
                          members of the class could create a risk of
14                        inconsistent or varying adjudications, which might
                          establish incompatible standards of conduct for
15
                          Defendant;
16
17
                   •      These varying adjudications and incompatible
                          standards of conduct, in connection with
18                        presentation of the same essential facts, proof, and
19
                          legal theories, could also create and allow the
                          existence of inconsistent and incompatible rights
20                        within the class;
21
                   •      The damages suffered by each individual member
22                        of the class may be relatively modest, thus, the
23                        expense and burden to litigate each of their claims
                          individually make it difficult for the members of the
24                        class to redress the wrongs done to them;
25
                   •      Absent a class action, most Class Members would
26                        likely find the cost of litigating their claims
27                        prohibitively high and would therefore have no
                          effective remedy at law;
28
                                                   17
30                                     CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 18 of 22 Page ID #:18



 1
 2                 •     The pursuit of Plaintiff’s claims, and the claims of
                         the members of the class, in one forum will achieve
 3                       efficiency and promote judicial economy and
 4
                   •    There will be little difficulty in the management of
 5                      this action as a class action.
 6          95.    Defendant has acted or refused to act on grounds generally applicable to the
 7    members of the class, making final declaratory or injunctive relief appropriate.
 8          96.    Plaintiff and the Class Members have all suffered and will continue to suffer
 9    harm and damages as a result of Defendant’s unlawful conduct.
10          97.    This suit seeks statutory damages under the TCPA and injunctive relief for
11    recovery of economic injury on behalf of Class Members and it expressly is not intended
12    to request any recovery for personal injury and claims related thereto.
13                                             COUNT I
14                Negligent Violation of the Telephone Consumer Protection Act
15                                   47 U.S.C. § 227(b)(1)(A)(iii)
16                          (On behalf of Plaintiff and the TCPA Class)
17          98.    Plaintiff incorporates herein all preceding factual allegations.
18          99.    Defendant and/or its agents placed unsolicited phone calls to Plaintiff’s
19    cellular telephone and the cellular telephones of the other members of the TCPA Class
20    using an ATDS.
21          100. Defendant placed these phone calls en masse without the consent of Plaintiff
22    and the other members of the TCPA Class.
23          101. Defendant’s conduct was negligent, or willful or knowing.
24          102. Defendant has, therefore, violated 47 U.S.C. § 227(b)(1).
25          103. As a result of Defendant’s conduct, Plaintiff and the other members of the
26    TCPA Class are each entitled to a minimum of $500 in damages for each violation pursuant
27    to 47 U.S.C. § 227(b)(3)(B).
28
                                                   18
30                                     CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 19 of 22 Page ID #:19



 1          104. Plaintiff and members of the putative TCPA class are also entitled to and do
 2    seek injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other
 3    persons or entities acting on Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227,
 4    by placing calls, except for emergency purposes, to any cellular telephone numbers using
 5    an ATDS in the future.
 6          105. Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
 7    64.1200(a)(2) by utilizing an ATDS to make advertising and marketing calls to Plaintiff’s
 8    cellular telephone numbers without prior express written consent.
 9          106. As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
10    C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the TCPA class, are entitled to
11    damages in an amount to be proven at trial.
12                                             COUNT II
13       Knowing and/or Willful Violations of the Telephone Consumer Protection Act
14                                   47 U.S.C. § 227(b)(1)(A)(iii)
15                          (On behalf of Plaintiff and the TCPA Class)
16          107. Plaintiff incorporates herein all preceding factual allegations.
17          108. The foregoing acts and omissions of Defendant constitute numerous and
18    multiple knowing and/or willful violations of the TCPA, including but not limited to each
19    and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
20          109. Defendant placed the calls despite knowing that Plaintiff expressly requested
21    to stop all of the unlawful and unsolicited calls.
22          110. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
23    227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00 in statutory
24    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
25    § 227(b)(3)(C).
26
27
28
                                                    19
30                                      CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 20 of 22 Page ID #:20



 1                                            COUNT III
 2                     Violations of the Telephone Consumer Protection Act
 3                                       47 U.S.C. § 227(c)(5)
 4                            (On behalf of Plaintiff and the Subclass)
 5          111. Plaintiff incorporates herein all preceding factual allegations.
 6          112. Defendant and/or its agents placed more than one year unsolicited phone call
 7    to each of the Subclass members within a one year period.
 8          113. Defendant placed these phone calls en masse without the consent of Plaintiff
 9    and the other members of the Subclass.
10          114. Defendant’s conduct was willful or knowing.
11          115. Defendant has, therefore, violated 47 U.S.C. § 227(c)(5).
12          116. As a result of Defendant’s conduct, Plaintiff and the other members of the
13    Subclass are each entitled to an award of $1,500 in damages, for each violation.
14          117. Plaintiff and members of the Subclass are also entitled to and do seek
15    injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or
16    entities acting on Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by placing
17    calls, except for emergency purposes, to any cellular telephone numbers using an ATDS in
18    the future.
19          118. Defendant violated 47 U.S.C. § 227(c)(5) and 47 C.F.R. § 64.1200(a)(2) by
20    utilizing an ATDS to make advertising and marketing calls to Plaintiff’s cellular telephone
21    numbers without prior express written consent.
22          119. As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5) and 47 C.F.R.
23    § 64.1200(a)(2), Plaintiff, and the members of the Subclass, are entitled to damages in an
24    amount to be proven at trial.
25
26
27
28
                                                   20
30                                     CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 21 of 22 Page ID #:21



 1                                     PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
 3                 •       Certify the Class and Subclasses as requested
 4                         herein;

 5                 •       Appoint Plaintiff as a class representative under
 6                         Federal Rule of Civil Procedure 23;
 7
                   •       Appoint Plaintiff’s counsel as class counsel under
 8                         Federal Rule of Civil Procedure 23;
 9                 •       Provide such further relief as may be just and
10                         proper.

11          In addition, Plaintiff and the Class members pray for further judgment as follows
12    against Defendant:
13                                         Negligent Violation of
14                                  The TCPA, 47 U.S.C. § 227 Et Seq.
15          120. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
16    Plaintiff seeks for herself and each Class member $500.00 in statutory damages, for each
17    and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
18          121. Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
19    conduct in the future;
20          122. Prejudgment interest;
21          123. Reasonable attorneys’ fees and costs; and
22          124. Any other relief the Court may deem just and proper.
23                                     Knowing/Willful Violation of
24                                  The TCPA, 47 U.S.C. § 227 Et Seq.
25          125. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
26    227(b)(1), Plaintiff seeks for herself and each Class member $1,500.00 in statutory
27    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
28
                                                  21
30                                     CLASS ACTION COMPLAINT

31
     Case 2:20-cv-02868-PA-MRW Document 1 Filed 03/27/20 Page 22 of 22 Page ID #:22



 1          126. Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 2    conduct in the future;
 3          127. Prejudgment interest;
 4          128. Reasonable attorneys’ fees and costs; and
 5          129. Any other relief the Court may deem just and proper.
 6                                       The TCPA, 47 U.S.C. § 227(c)
 7          130. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 8    227(b)(1), Plaintiff seeks for herself and each DNC Subclass member $1,500.00 in
 9    statutory damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5);
10          131. Injunctive relief prohibiting such conduct in the future;
11          132. Prejudgment interest;
12          133. Reasonable attorneys’ fees and costs; and
13          134. Any other relief the Court may deem just and proper.
14
15                                     DEMAND FOR JURY TRIAL

16          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury

17    of any and all triable issues.

18
19     Dated: March 25, 2020                         Respectfully submitted,

20
21                                                  s/ Abbas Kazerounian
                                                    Abbas Kazerounian, Esq. (SBN: 48522)
22                                                  ak@kazlg.com
23                                                  Counsel for Plaintiff and the Putative
                                                    Class
24
25
26
27
28
                                                   22
30                                       CLASS ACTION COMPLAINT

31
